





CITATION:
R. v. Menard, 2012 ONCA 29



DATE:  20120113



DOCKET: C54137



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Doherty and Goudge JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Maurice J. Menard



Appellant



Robert B. Carew, for the appellant



Hart Schwartz, for the respondent



Heard:  January 10, 2012



On appeal from the convictions entered by Justice D.M. Nicholas
          of the Ontario Court of Justice on March 18, 2011 and the sentence imposed on
          June 3, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We do not agree that the trial judge misapprehended the evidence in any
    material way.

[2]

The trial judge certainly took the appellants lengthy criminal record
    into consideration in assessing the appellants evidence.  She was entitled to
    do so and made no error in law in the manner in which she viewed it.

[3]

The reasons do not reveal any misapplication of the
W.D.
principle.

[4]

We are primarily concerned about the reasonableness of this verdict. 
    After anxious consideration, we are satisfied that the verdict does survive s.
    686(1)(a)(i) scrutiny.  In our view, the evidence that the appellants
    fingerprints were found on the window where the burglar gained entry could
in
    these circumstances
justify the inference that the appellant was the
    burglar.  We emphasize the location on the window where the print was found,
    the direction of the handprint on the window and the evidence that print
    indicated that the hand was moving along the window.  On the evidence, the
    window opened by sliding horizontally in the direction the hand was pointing. 
    These facts support the inference that the person who put that print on the
    window, i.e. the appellant, was in the act of opening the window.

[5]

A reasonable trier of fact could infer from the print that the appellant
    not only touched the window, but was opening the window.   From that, a reasonable
    trier of fact could be satisfied beyond a reasonable doubt that the appellant
    was the burglar who gained entry through the window.

[6]

It was within the trial judges discretion to impose a consecutive
    sentence on the breach of probation charge.  The totality of the sentence was
    appropriate having regard to the appellants lengthy and related record.


